                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

JONES AMANIAMPONG and NANA ANTWI     )
BOASIAKO,                            )
                                     )
                      Plaintiffs,    )
                                     )                             JUDGMENT IN A
                                     )                             CIVIL CASE
v.                                   )                             CASE NO. 5:19-CV-104-D
                                     )
CHAD F. WOLF, LEE FRANCIS CISSNA,    )
JEFFREY SAPKO, CHRISTOPHER WRAY, and )
WILLIAM BARR                         )
                                     )
                      Defendants.    )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that in light of the record and governing
law, the court GRANTS defendants' motion [D.E. 13] and DISMISSES the complaint as
moot.

This Judgment Filed and Entered on April 2, 2020, and Copies To:
Jones Amaniampong                                       (Sent to 4320 Grandiflora Lane Apt. 102
                                                        Raleigh, NC 27604 via US Mail)
Nana Antwi Boasiako                                     (Sent to 4320 Grandiflora Lane Apt. 102
                                                        Raleigh, NC 27604 via US Mail)
Lori B. Warlick                                         (via CM/ECF electronic notification)




DATE:                                                   PETER A. MOORE, JR., CLERK
April 2, 2020                                           (By) /s/ Nicole Sellers
                                                                   Deputy Clerk
